DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amendments claims, discusses the claims limitations, the prior arts of record (PARs) and further argues that the PAR do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendment, however, as discussed below the PARs still meet the amended claims limitations: the primary PAR (PPAR or KELLICKER (8,782,722)), discloses determines a genre (a Platform specific format) of the content based on the content information and determines at least one keyword corresponding to the genre by using the content information (see figs.1-6, Col.3, line 50-Col.4, line 23, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47), a specific group or platform-specific format closed caption is determined based on the content information: web video, DVB, MP3, HTTP (MPEG-DASH), etc.; detects a word matching the at least one keyword in the subtitle information, highlight the detected word according to a specified setting, when the genre of the content is a specified type determine the specific format (see Col.3, line 50-Col.4, line 23, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47-determines the format to further generate audio/video and the CC) and when outputting the content to the display, output subtitle information including the highlighted word onto the content, wherein the content information further includes electronic program guide (EPG) information (Col.6, lines 1-14 and Col.7, 16-31; titles, schedule, descriptions, etc.), and wherein the processor is further configured to determine the at least one keyword by using the EPG information (figs.1-6, Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47), the Closed caption (CC) or subtitle includes embedded formats and file formats; detects set(s) of subtitles (e.g. DVB subtitling), CC (data or set of data) or character, extracts specific set(s) of CC and TextData, determine a text within the set of CC or subtitle, a character within a string of characters, change the text, character, with color or other parameters, modifies or paints and outputs for display at specific areas of the display with the streaming video; e.g., roll-over state-modifies, paints, etc., output for display, the generated CC, subtitle, etc., including modifying the specific character, text, etc.,  for display; also generates specific language subtitle, CC, etc., upon request or based on a command; KELLICKER determines specific character(s), text, set of text, etc., within strings of CC, characters, subtitles, etc. modifies, paints, etc., specific character(s), text, set of text, etc., within strings of CC for output to the display and further communicates with server(s) for additional information (see Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36), BUT appears silent as to heightening these specific attributes, receive at least one related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, and determine the at least one real-time popular search word as the at least one keyword; However the same field of endeavor, LEGALL discloses and integrated search, which selects specific words or keywords within and EPG or inputs keywords or words with EPG and generates an output or results that includes the highlighted words or keywords, including communicate with a server receive at least one related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, determine the at least one real-time popular search word as the at least one keyword and detect a verb in a sentence including the detected word, and determine whether the detected word matches the at least one keyword by analyzing an association between the detected verb and a sibling word of the at least one keyword (see figs.1-6, Col.2, line 60-Col.3, line48 and line 57-Col.5, line 43), modifies the display go display select words, keywords, character(s), etc., uses different colors to highlight titles, words, keywords within the with the search information for output, communicates with server to receive related search (page of search results including plurality of URLs (URL and other related URLs) link to the same content), performs real-time search to tune to available programs on-demand; including active filers to filter search results link to various providers, performs search associated with keywords and other related keywords, including categories and subcategories; KELLICKER as modified by LEGALL further discloses subtitle tracks in multiple languages (Col.5, line 65-Col.6, line 14-see JACKSON), BUT appear silent as to analyzing audio characteristics, specific sounds or action word (onomatopoeic word) corresponding to the audio characteristics included in the content, wherein the audio characteristics include at least one of a speaker-specific sound intensity, an uttering rate, or a frequency and applying a specified effect to the content or the highlighted word based on the analyzed audio characteristics
However the same field of endeavor, JACKSON discloses customized video and further discloses analyzing audio characteristics, specific sounds or action word (onomatopoeic word) corresponding to the audio characteristics, included in the content, wherein the audio characteristics include at least one of a speaker-specific sound intensity, an uttering rate, or a frequency and applying a specified effect to the content or the highlighted word based on the analyzed audio characteristics ([0017-0019], [0034-0039], [0045], [0061-0063], [0067-0070] and [0134-0135]), voice recognition of words spoken by a characters or personalities is used to process or customized segments of the video, specific voice, audio or words spoken by specific characters, and further responsive to various forms of action words, as discussed below. Hence the amendments do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejections discussed below. This office action is non-final.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-9 and 13-15is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER (8,782,722) in view of LEGALL et al (6,005,565) and further in view of JACKSON et al (2014/0037264)
	As to claims 1-6, KELLICKER discloses decoding of closed captions or subtitle at a media sever and further discloses an electronic device comprising: 
a display; a memory configured to store content information including content and subtitle information (figs.1-3, Col.2, lines 11-67, Col.3, lines 23-58 and Col.4, lines 6-40, Media Server “MS” stores content and content information including subtitle or closed captioning rendering for display or communicate to target devises; and 
A processor operatively connected to the display and the memory, wherein the processor is configured to: 

Determining a genre (a Platform specific format) of the content based on the content information; Determine at least one keyword corresponding to the genre by using the content information (figs.1-6, Col.3, line 50-Col.4, line 23, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47), a specific group or platform-specific format closed caption is determined based on the content information: web video, DVB, MP3, HTTP (MPEG-DASH), etc.
detect a word matching the at least one keyword in the subtitle information, highlight the detected word according to a specified setting, when the genre of the content is a specified type determine the specific format (Col.3, line 50-Col.4, line 23, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47-determines the format to further generate audio/video and the CC) and when outputting the content to the display, output subtitle information including the highlighted word onto the content, wherein the content information further includes electronic program guide (EPG) information (Col.6, lines 1-14 and Col.7, 16-31; titles, schedule, descriptions, etc.), and wherein the processor is further configured to determine the at least one keyword by using the EPG information (figs.1-6, Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47), the Closed caption (CC) or subtitle includes embedded formats and file formats; detects set(s) of subtitles (e.g. DVB subtitling), CC (data or set of data) or character, extracts specific set(s) of CC and TextData, determine a text within the set of CC or subtitle, a character within a string of characters, change the text, character, with color or other parameters, modifies or paints and outputs for display at specific areas of the display with the streaming video; e.g., roll-over state-modifies, paints, etc., output for display, the generated CC, subtitle, etc., including modifying the specific character, text, etc.,  for display; also generates specific language subtitle, CC, etc., upon request or based on a command  
KELLICKER determines specific character(s), text, set of text, etc., within strings of CC, characters, subtitles, etc. modifies, paints, etc., specific character(s), text, set of text, etc., within strings of CC for output to the display and further communicates with server(s) for additional information (Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36), BUT appears silent as to heightening these specific attributes, receive at least one related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, and determine the at least one real-time popular search word as the at least one keyword.
However the same field of endeavor, LEGALL discloses and integrated search, which selects specific words or keywords within and EPG or inputs keywords or words with EPG and generates an output or results that includes the highlighted words or keywords, including communicate with a server receive at least one related search word related to the at least one first, keyword from the server device through the communication circuit, and determine the at least one first keyword and the at least one related search word as the at least one keyword, communicate with a server device, the server device disclosing description information of the content on a web page, receive the description information from the server device in communication with the server device through the communication circuit, and determine the at least one keyword by using the description information and receive at least one real-time popular search word from the server device through the communication circuit, determine the at least one real-time popular search word as the at least one keyword and detect a verb in a sentence including the detected word, and determine whether the detected word matches the at least one keyword by analyzing an association between the detected verb and a sibling word of the at least one keyword (figs.1-6, Col.2, line 60-Col.3, line48 and line 57-Col.5, line 43), modifies the display go display select words, keywords, character(s), etc., uses different colors to highlight titles, words, keywords within the with the search information for output, communicates with server to receive related search (page of search results including plurality of URLs (URL and other related URLs) link to the same content), performs real-time search to tune to available programs on-demand; including active filers to filter search results link to various providers, performs search associated with keywords and other related keywords, including categories and subcategories.
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of LEGALL into the system of KELLICKER to provide additional enhancement to distinguish desired filtered word(s) or keywords with an information for output on a display and further generating search results that includes related search results associated to the search query to enable a user to interact and generate a desired final search results 
KELLICKER as modified by LEGALL further discloses subtitle tracks in multiple languages (Col.5, line 65-Col.6, line 14-see JACKSON), BUT appear silent as to analyzing audio characteristics, specific sounds or action word (onomatopoeic word) corresponding to the audio characteristics included in the content, wherein the audio characteristics include at least one of a speaker-specific sound intensity, an uttering rate, or a frequency and applying a specified effect to the content or the highlighted word based on the analyzed audio characteristics
However the same field of endeavor, JACKSON discloses customized video and further discloses analyzing audio characteristics, specific sounds or action word (onomatopoeic word) corresponding to the audio characteristics, included in the content, wherein the audio characteristics include at least one of a speaker-specific sound intensity, an uttering rate, or a frequency and applying a specified effect to the content or the highlighted word based on the analyzed audio characteristics ([0017-0019], [0034-0039], [0045], [0061-0063], [0067-0070] and [0134-0135]), voice recognition of words spoken by a characters or personalities is used to process or customized segments of the video, specific voice, audio or words spoken by specific characters, and further responsive to various forms of action words 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of JACKSON into the system of KELLICKER as modified by LEGALL to customized segments of the video based on unique voice or words spoken by a character or actor as desired.
As to claim 7. KELLICKER further discloses wherein the processor is further configured to: determine a genre of the content based on the content information, and differently extract the at least one keyword for each genre of the content (Col.5, lines 12-Col.6, line 12), extracting based format or subject matter.
As to claim 8, KELLICKER further appears silent as to word(s) type to be emphasized is set through the input device, identify the word type based on the subtitle information, and emphasize the set word type among the subtitle information. 
However, the same field of endeavor, LEGALL further discloses allowing specific typing of words or keywords and combined with logic operates to generate a desired search result with highlighted information within the search or query information 
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of LEGALL into the system of KELLICKER to provide options to search by typing information to generate a desired subtitle information that includes enhancement to distinguish the search word within the search results. 
As to claim 9. KELLICKER further discloses wherein the subtitle information includes setting value information for each letter shape, and wherein the processor is further configured to emphasize the detected word by applying a set value of the detected word differently from set values of words other than the detected word based on the setting value information for each letter shape (Col.6, line 52-Col.7, line 61 and Col.9, line 23-Col.10, line 27).
As to claims 13-15, the claimed “A method of expressing a subtitle…” is composed of the same structural elements that were discussed with respect to claims 1-6.

6.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KELLICKER (8,782,722) in view of LEGALL et al (6,005,565) and further in view of JACKSON et al (2014/0037264) and further in view of TONOUCHI et al (2015/0371399)
As to claims 10-12, KELLICKER as modified by LEGALL and JACKSON disclose all the claim limitations as discussed above with respect to claim 1, including processing content items using plurality of character memories, decoders and various functions to generate various formats of CC or subtitle streams to generate a desired or specific types of CC or subtitle format and modifying specific text or characters within the CC or subtitles (figs.1-6, Col.4, line 41-Col.5, line 32, line 53-Col.6, line 66, Col.7, line 3-Col.8, line 36 and line 56-Col.9, line 47-see KELLICKER); BUT appears silent as to rein the memory is further configured to store motion effect information corresponding to at least one specified word among the at least one keyword, apply a motion effect, corresponding to the detected word, to the detected word based on the motion effect information when the detected word corresponds to the at least one specified word and configure a first layer to output the detected word based on the subtitle information, and a second layer to output subtitle information excluding the detected word, and apply the motion effect to the first layer and detected word to position(s) on the content when the detected word corresponds to the at least one specified word, and output subtitle information excluding the detected word to position(s), spaced apart from the first position by a specified interval or more, on the content 
However, the same field of endeavor, TONOUCHI discloses character detection apparatus and method and further discloses storing motion effect information corresponding to at least one specified word or keyword, applying a motion effect, corresponding to the detected word, to the detected word based on the motion effect information, configuring layer(s) to output the detected word based on the menu or service information and detects word to position(s) on the content when the detected word corresponds to the at least one specified word, and output subtitle information excluding the detected word to position(s), spaced apart from the first position by a specified interval or more, on the content (figs.1-11, [0015-0021], [0023-0026], [0039-0053] and [0059-0070])
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of TONOUCHI into the system of KELLICKER as modified by LEGALL and JACKSON to provide additional enhancement to specific words, characters, CC, etc., with the generated stream of data or items 

Conclusion 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


ANNAN Q. SHANG